Foed, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and checked MK JS (Examiner’s Initials) by Examiner M. Krebs J. Sollazzo (Examiner’s Name) covered by the protests enumerated above, assessed with duty at the rate of 1^/2 per centum ad valorem under the provisions of Paragraph 353 as modified by the President’s Proclamation of April 30,1962, 97 Treas. Dec. 157, T.D. 55615, consists of integral, necessary, dedicated components of electrical X-ray apparatus or instruments *32(other than laboratory) in chief value of metal, which are not X-ray tubes or parts of X-ray tubes; that the rate of duty for electrical X-ray apparatus or instruments and parts thereof other than X-ray tubes and parts of X-ray tubes under the provisions of Paragraph 353 of the Tariff Act of 1930 as modified by the President’s Proclamation of April 30,1962, supra, is 6% per centum for such merchandise entered or withdrawn for consumption on and after July 1, 1962.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on the basis of this stipulation, the protests being limited to the items marked with the letter “A” as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise, marked “A” and checked MK or JS on the invoices by Examiners M. Krebs or J. Sollazzo, respectively, to be properly dutiable at the rate of 6% per centum ad valorem as electrical X-ray apparatus or instruments and parts thereof, other than X-ray tubes and parts of X-ray tubes, under paragraph 353 of the Tariff Act of 1930, as modified by Presidential proclamation, 97 Treas. Dec. 157, T.D. 55615.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be rendered accordingly.